DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Hui Wang on 3/10/2021.
AMENDMENTS TO THE CLAIMS
1.-10 	(Cancelled).
11. 	(Currently Amended) A camera system, comprising: 
a lens; and
an image sensor,
wherein a single assembly includes both of the lens and the image sensor, wherein the single assembly is switchable only between a first orientation and a second orientation perpendicular to the first orientation, wherein the single assembly stays only in either the first orientation or the second orientation, wherein an application within a mobile device controls the switch of the single assembly only between the first orientation and the second orientation, and wherein the image sensor is caused to have more pixel sensors in the first orientation through controlling a switch or a motor within the camera system to cause the image sensor to switch to the first orientation.   
12. 	(Cancelled).
13. 	(Cancelled).
14. 	(Original) The camera system of claim 11, wherein the camera system further comprises an image analyzer that determines an optimal orientation of the image sensor based on detection of an object under surveillance, and wherein the determination of the optimal orientation causes the image sensor to rotate to the optimal orientation.
15.  	(Previously Presented) The camera system of claim 11, wherein the application includes a graphics user interface (GUI) through which an operator causes the single assembly to switch between the first and second orientations.
16. 	(Currently Amended) A non-transitory machine-readable storage medium that provides instructions that, when executed, cause a mobile device to perform: 
obtaining images using a lens and an image sensor of a camera system;
rotating the camera system about a single axis only, wherein an application within the mobile device is to control the rotation of the camera system; and
orientating the image sensor to have more pixel sensors in a first orientation substantially parallel to the single axis than in a second orientation perpendicular to the first orientation, and wherein the image sensor is caused to rotate independently from the rotation of the camera system, wherein the image sensor is caused to have more pixel sensors in the first orientation through controlling a switch or a motor within the camera system to cause the image sensor to rotate to the first orientation.
17. 	(Cancelled).
8. 	(Cancelled).
19. 	(Original) The non-transitory machine-readable storage medium of claim 16, wherein screen rotation of the mobile device causes the image sensor to rotate.
20. 	(Original) The non-transitory machine-readable storage medium of claim 16, wherein a finger swipe on the mobile device causes the image sensor to rotate independent from the rotation of the camera system.


Allowable Subject Matter
Claims 11, 14-16, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As of Claims 11 and 16: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 11 and 16 that includes, “the single assembly stays only in either the first orientation or the second orientation, wherein an application within a mobile device controls the switch of the single assembly only between the first orientation and the second orientation, and wherein the image sensor is caused to have more pixel sensors in the first orientation through controlling a switch or a motor within the camera system to cause the image sensor to switch to the first orientation.”
Claims 14,15,19,20 depend from the allowed claims and are allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697